Case 20-32582-acs      Doc 26    Filed 03/02/21    Entered 03/02/21 14:22:24       Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

 In Re:                                         Case No. 20-32582

 Eric S. Cain
                                                Chapter 13
 Alisha N. Cain

 Debtor(s).                                     Judge Alan C. Stout

   AGREED ORDER CONCERNING MOTION FOR RELIEF FROM AUTOMATIC
      STAY OF PROPERTY KNOWN AS A 2020 TOYOTA COROLLA - VIN
                   5YFEPRAE5LP043873 (Doc. No. 19)

        This matter having come before the Court upon the Motion for Relief from Stay (Doc.
No. 19), filed herein by the secured creditor, Toyota Lease Trust (“Movant”) in regard to
personal property known as a 2020 TOYOTA COROLLA - VIN 5YFEPRAE5LP043873, and it
appearing to the Court that parties have agreed to a course of action which will permit the
continuation of the automatic stay conditioned upon certain provisions incorporated herein for
the protection of Movant:

   1. The Chapter 13 plan filed herein on behalf of the Debtors provided that said Debtors
      were to make regular monthly payments to Movant outside of the Plan on a regular
      monthly fashion.

   2. In breach of the terms of said Plan, the Debtors failed to make certain of the regular
      monthly payments to Movant; said payments are currently in default for the Months of
      October 21, 2020 through February 21, 2021, plus fees and costs associated with filing
      the Motion for Relief. Delinquent payments, as of March 1, 2021 are, five (5) payments
      of $374.00 each, for October 21, 2020 through February, 21, 2021, plus $438.00 fees and
      cost. The total post-petition arrearage amount as of March 1, 2021 is $2,308.00.

   3. In order to eliminate said post-petition delinquency, the Debtors hereby agrees to pay
      Movant and Movant hereby agrees to accept in the form of certified funds the following
      lump sum payments:

          a.   $384.67 on or before April 8, 2021
          b.   $384.67 on or before May 8, 2021
          c.   $384.67 on or before June 8, 2021
          d.   $384.67 on or before July 8, 2021
          e.   $384.66 on or before August 8, 2021
          f.   $384.66 on or before September 8, 2021
Case 20-32582-acs       Doc 26     Filed 03/02/21   Entered 03/02/21 14:22:24       Page 2 of 3




   4. These lump sum payments are in addition to the regular monthly payments in the amount
      of $374.00, which begin again March 21, 2021, and are due on the 21st of each month
      thereafter.

   5. In the event that said Debtors should fail to make any of the stipulated payments
      described in paragraph 3 of this Agreed Order on or before their specified due dates, or
      should he fail to pay any future monthly payment so that said payment is not received by
      Movant by the contractual due date, then, or in either of those events, Movant shall give
      ten (10) days’ notice to Debtors’ counsel and to the Debtors; and thereafter Movant shall
      file with the Court a "Certificate of Non-Compliance" certifying that the Debtors are in
      default under the terms of the Agreed Order and that upon submission of such
      certification, without hearing, further notice or separate order, the Movant is granted
      Relief from Stay.


This is a final and appealable order.

IT IS SO ORDERED.

Agreed Upon and Submitted by:

/s/ Molly Slutsky Simons
Molly Slutsky Simons (97962)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant



/s/ Matthew D. Owen
Matthew D. Owen
5135 Dixie Highway
Suite 24
Louisville, KY 40216
Phone: 502-648-9392
Fax:
Whitford13notice@gmail.com
Debtors’ Attorney
per authorization received 3/2/2021
Case 20-32582-acs     Doc 26    Filed 03/02/21   Entered 03/02/21 14:22:24   Page 3 of 3




Copies to:

Matthew D. Owen
5135 Dixie Highway
Suite 24
Louisville, KY 40216
Whitford13notice@gmail.com

William W Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

John L. Daugherty
Asst. U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Eric S. Cain, Debtor
385 Drake Dr.
Shepherdsville, KY 40165

Alisha N. Cain, Debtor
385 Drake Dr.
Shepherdsville, KY 40165
